Citation Nr: 0924043	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-34 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to March 
1946 and is a receipt of the Bronze Star Medal.  He 
apparently had additional active service in 1950 and 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran failed to appear for a Travel Board hearing in 
September 2006 and has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The Board granted a motion to advance this case on the docket 
in December 2006.  See 38 C.F.R. § 20.900(c) (2008).

When this case most recently was before the Board in January 
2009, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The Veteran's active service from July 1941 to March 1946 has 
been verified.  In response to a VA inquiry, the service 
department reported on August 14, 1951, that the Veteran had 
additional active duty in June and July 1950, that he was 
recalled to active duty on August 1, 1951, and that he was 
still on active duty at the time of the report.  The evidence 
of record does not show when this period of active duty 
ended.  In addition, although unlikely, it is possible that 
additional service treatment records pertaining to the later 
active duty are available.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should attempt to 
verify the Veteran's periods of active 
service after March 1946, and should 
obtain any additional service treatment 
records for such period(s) of active 
service. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  The law requires that all 
claims that are remanded by the Board of Veterans' 


						(CONTINUED ON NEXT PAGE)





Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




